DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/11/22.  Claims 1, 4, 10-15, 17 and 20 were amended.  Claims 1-20 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 6 of Remarks, filed 8/11/22, with respect to the rejections of claims 1 and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Andrew (US Pat. 2,910,207) have been fully considered and are persuasive.  The rejections of claims 1 and 9-10 under 35 U.S.C. 102(a)(1) have been withdrawn. 
5.	Applicant’s arguments, see page 7 of Remarks, filed 8/11/22, with respect to the rejections of claims 2-8, 11-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Andrew (US Pat. 2,910,207) in view of Ochoa (US Pub. 2003/0192578) have been fully considered and are persuasive.  The rejections of claims 2-8, 11-16, and 18-20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-10,	
As persuasively argued by applicant in page 6 of Remarks filed 8/11/22, independent claim 1 was amended to incorporate the previously indicated allowable subject matter of claim 17, thereby overcoming the previous grounds of rejection under 35 U.S.C. 102(a)(1).  The closest prior art Andrew (US Pat. 2,910,207) discloses a dishwasher (10) comprising a wire dish rack (14) as defined by claim 1 wherein a spray tube (13) is located adjacent a central portion (31) formed in the bottom wall, but does not teach or suggest multiple spray tubes located adjacent the central portion.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, a dishwasher comprising the wire dish rack and multiple spray tube configuration as specifically defined by independent claim 1.  For at least the above reasons, claims 1-10 are in condition for allowance.
Regarding claims 11-20,	
As persuasively argued by applicant in page 7 of Remarks filed 8/11/22, independent claim 11 was amended to incorporate the previously indicated allowable subject matter of claim 17, thereby overcoming the previous grounds of rejection under 35 U.S.C. 103.  The closest prior art Andrew (US Pat. 2,910,207) discloses a dishwasher (10) comprising a dish rack (14) wherein a spray tube (13) is located adjacent a central portion (31) formed in the bottom wall, but does not teach or suggest multiple spray tubes located adjacent the central portion.  Additionally, Andrew does not explicitly teach that two sequential of the first inclined portions of the plurality of bottom walls are configured to cradle a glass therebetween and prevent the glass from rolling, however this feature is made obvious in view of Ochoa (US Pub. 2003/0192578) as explained in the grounds of rejection presented in the previous office action.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, a dishwasher comprising the dish rack and multiple spray tube configuration as specifically defined by independent claim 11.  For at least the above reasons, claims 11-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711